DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-12 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (10,991,909).
Re claims 1 and 10, Kim et al. disclose a base substrate (101); a pixel defining layer (119) disposed on the base substrate (101), the pixel defining layer (119) comprising at least one blocking unit (120) and a plurality of pixel defining units spaced apart from each other, an organic light-emitting layer (112) disposed in a gap between two adjacent ones of the pixel defining units (119); an anti-peeling layer (310) covering the blocking unit (120), wherein the anti-peeling layer is an optically clear adhesive (Kim et al. use the same materials as those disclosed in the specification as originally filed ~ Col. 9, lines 52-67); and a first inorganic layer (330) disposed on the organic light-emitting layer, the pixel defining units, and the anti-peeling layer, wherein an adhering strength between the anti-peeling layer (inorganic) and the first inorganic layer is greater than an adhering strength between the blocking unit (organic) and the first inorganic layer (Fig. 2 ~ all same materials as the present invention), and adhering strength between the anti-peeling layer and the blocking unit is greater than the adhering strength between the blocking unit and the first organic layer (same materials used as the present invention).
Re claims 8 and 11, Kim et al. disclose wherein a manufacturing method of the anti-peeling layer (Col. 13, lines 65- Col. 14, line 3) and a manufacturing method of the first inorganic are same (Col. 14, lines 48-50).
Re claim 9, Kim et al. disclose further comprising a common layer (320) disposed on organic light-emitting layer (112) and the pixel defining units (119), and disposed under the first inorganic layer (330) (Fig. 2).
Re claim 12, Kim et al. disclose wherein after forming an anti-peeling layer (310) on the blocking unit (120), before forming the first inorganic layer (330) on the organic light-emitting layer (112), the pixel defining units (119), and the anti-peeling layer (310), the method for manufacturing the OLED display panel further comprises: forming a common layer (320) on the organic light-emitting layer (112) and the pixel defining units (119); steps of forming the first inorganic layer (330) on the organic light-emitting layer (112), the pixel defining units (119), and the anti-peeling layer (310) further comprises: forming the first inorganic layer (330) on the common layer (320) and the anti-peeling layer (310) (Fig. 2).
Re claim 20, Kim et al. disclose wherein a material of the first inorganic layer (310) is selected from at least one of SiNx, SiOx, SiOxNy, AlOx, HfOx, and TiOx (Col. 10, lines 22-37).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claims 1, 8-12 and 20 above, and further in view of the following comments.
Re claims 5-7 and 16-19, Kim et al. does not specifically disclose film forming temperatures and thickness of the anti-peeling layer (310).
One of ordinary skill in the art would have been led to the recited film forming temperatures and thickness of the anti-peeling layer through routine experimentation to achieve a desired films function.  
 In addition, the selection of film forming temperatures and thickness of the anti-peeling layer, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
    Note that the specification contains no disclosure of either the critical nature of the claimed film forming temperatures and thickness of the anti-peeling layer or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen film forming temperatures and thickness of the anti-peeling layer or upon another variable recited in a claim, the Applicant must show that the chosen film forming temperatures and thickness of the anti-peeling layer is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 3/25/22 have been fully considered but they are not persuasive.
Applicant argues that in the amended claim 1, the anti-peeling layer is an optically clear adhesive, but the element 310 of Kim is a first inorganic layer 310. 
However, layer 310 in Kim is the same material as the anti-peeling layer of the present invention. Applicant is merely labeling these layers which are the same material in both instances.  It is expected that layer 310 would do the same function as the anti-peeling layer as they are the same material.
Kim et al. use the same materials (Col. 9, lines 52-67) as those disclosed in the specification ([0032]) as originally filed.  
Applicant argues that a personal having ordinary skilled in the art (PHOSITA) can understand that manufacturing the first inorganic layer 310 must need at least three manufacturing process, i.e., a deposition process, a lithographic process, an etching process. However, the optically clear adhesive is generally coated and cured, so the manufacturing processes of the anti-peeling layer can be simplified as mentioned above. Therefore, manufacturing cost of the display panel of the present application can be reduced.
However, claim 1 is a device claim which does not need to consider manufacturing process to get to the anti-peeling layer. With respect to claim 10, in response to applicant's argument of that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the optically clear adhesive is generally coated and cured) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument of that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the blocking units 121, the anti-peeling layer 21, the first inorganic layer 14, and the second inorganic layer 16 are sequentially stacked) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  There claims does not recite any second inorganic layer and being sequentially stacked.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        May 12, 2022